DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed on 9/1/2021.
Claims 1, 6-8, 13, 15, 18, and 20 have been amended in this action.
Claims 2, 9, and 16 have been canceled in this action.
Claims 1, 3-8, 10-15, and 17-20 are pending.
Claims 1, 3-8, 10-15, and 17-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Brient (Reg. No. 44,561) on 12/15/2021.

Amendment to the Claims:
	This listing of claims will replace all prior version and listings of claims in the application.
Listing of Claims:
1. (Currently Amended) A method comprising: 

querying, by the computing hardware, a software development kit database using the identifying information to identify a software development kit used to generate the mobile device application; 
analyzing, by the computing hardware, computer code for the mobile device application and the software development kit to identify a use of at least one of a privacy-related function, a privacy-related attribute, or a privacy-related characteristic within the mobile device application, wherein identifying the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic comprises identifying use of personal data of a user within the mobile device application; 
generating, by the computing hardware, a recommendation for addressing the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic within the mobile device application; and 
providing, by the computing hardware, a graphical user interface for displaying the recommendation on a computing device to [[a]] the user.  

2. (Canceled) 

3. (Original) The method of Claim 1, wherein identifying the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic comprises identifying the mobile device application accessing of at least 

4. (Original) The method of Claim 3, wherein the device component permissions comprise at least one of permissions to access a camera, a microphone, photographs, a calendar, contacts or location determination residing on the mobile device.  

5. (Original) The method of Claim 3, wherein the device storage comprises at least one of shared storage, an application database, a key chain, private key information, public key information, blockchain information, advertising identifiers, or encrypted storage residing on the mobile device.  

6. (Currently Amended) The method of Claim 1, wherein the identifying the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic comprises identifying use of an application programming interface call within the mobile device application configured to transmit the personal data of [[a]] the user of the mobile device application.  

7. (Currently Amended) The method of Claim 6, further comprising: 
determining, by the computing hardware, a geographical destination of the personal data transmitted; and 
determining, by the computing hardware, at least one of an applicable privacy law or regulation on transmitting the personal data based on the geographical 

8. (Currently Amended) A system comprising: 
a non-transitory computer-readable medium storing instructions; and 
a processing device communicatively coupled to the non-transitory computer-readable medium, wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 
querying a software development kit database using identifying information for a mobile device application to identify a software development kit used to generate the mobile device application; 
analyzing computer code for the mobile device application and the software development kit to identify a use of at least one of a privacy-related function, a privacy- related attribute, or a privacy-related characteristic within the mobile device application, wherein the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic comprises use of personal data of a user of the mobile device application; and 87PATENT Attorney Docket No. 1120-02075-US-CPCN2
generating a recommendation for addressing the use of at least one of the privacy- related function, the privacy-related attribute, or the privacy-related characteristic within the mobile device application, wherein the recommendation is provided for display on a graphical user interface on a computing device to [[a]] the user.  


 
10. (Original) The system of Claim 8, wherein the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic comprises access of at least one of device component permissions or a device storage of a mobile device on which the mobile device application is executing.  

11. (Original) The system of Claim 10, wherein the device component permissions comprise at least one of permissions to access a camera, a microphone, photographs, a calendar, contacts or location determination residing on the mobile device.  

12. (Original) The system of Claim 10, wherein the device storage comprises at least one of shared storage, an application database, a key chain, private key information, public key information, blockchain information, advertising identifiers, or encrypted storage residing on the mobile device.  

13. (Currently Amended) The system of Claim 8, wherein the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic comprises use of an application programming interface call to transmit the personal data of [[a]] the user of the mobile device application.  

14. (Original) The system of Claim 13, wherein the operations further comprise:
determining a geographical destination of the personal data transmitted; and 


15. (Currently Amended) A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: 
querying a software development kit database using identifying information for a mobile device application to identify a software development kit used to generate the mobile device application; 
analyzing computer code for the mobile device application and the software development kit to identify a use of at least one of a privacy-related function, a privacy-related attribute, or a privacy-related characteristic within the mobile device application, wherein identify the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic comprises use of personal data of a user of the mobile device application; and 
generating a recommendation for addressing the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic within the mobile device application, wherein the recommendation is provided for display on a graphical user interface on a computing device to [[a]] the user.  

16. (Canceled) 



18. (Currently Amended) The non-transitory computer-readable medium of Claim 17, wherein the device component permissions comprise at least one of permissions to access a camera, a microphone, photographs, a calendar, contacts or location determination residing on the mobile device.  

19. (Original) The non-transitory computer-readable medium of Claim 17, wherein the device storage comprises at least one of shared storage, an application database, a key chain, private key 89PATENT Attorney Docket No. 1120-02075-US-CPCN2 information, public key information, blockchain information, advertising identifiers, or encrypted storage residing on the mobile device.  

20. (Currently Amended) The non-transitory computer-readable medium of Claim 15, wherein the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic comprises use of an application programming interface call to transmit the personal data of [[a]] the user of the mobile device application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, querying, by the computing hardware, a software development kit database using the identifying information to identify a software development kit used to generate the mobile device application; analyzing, by the computing hardware, computer code for the mobile device application and the software development kit to identify a use of at least one of a privacy-related function, a privacy-related attribute, or a privacy-related characteristic within the mobile device application, wherein identifying the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic comprises identifying use of personal data of a user within the mobile device application; generating, by the computing hardware, a recommendation for addressing the use of at least one of the privacy-related function, the privacy-related attribute, or the privacy-related characteristic within the mobile device application; as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 8, and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1, 3-8, 10-15, and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191